DETAILED ACTION
This is the initial Office action based on the application filed on January 22, 2019.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-14 and 17-20 are objected to because of the following informalities:
Claims 1, 6, and 17 recite “the process.” It should read -- the AI-based automated process --.
Claims 1, 7, 10, and 17 recite “the metrics.” It should read -- the one or more metrics --.
Claims 1, 11, and 17 contain a typographical error: a comma (,) should be added before the word “wherein.”
Claim 2 contains a typographical error: “-AI-based” should read -- AI-based --.
Claim 2 contains a typographical error: a comma (,) should be added after “claim 1.”
Claim 2 recites “the at least one component.” It should read -- the at least one process
Claim 2 recites “a plurality of process components wherein.” It should read -- a plurality of process components, and wherein --.
Claims 3, 5-9, 18, and 20 recite “the instructions.” It should read -- the machine-readable instructions --.
Claims 3 and 5-10 recite “the processor.” It should read -- the at least one processor
--.
Claim 4 contains a typographical error: “[t]he artificial AI-based” should read -- The AI-based --.
Claim 6 recites “the rule events.” It should read -- the one or more rule events --.
Claims 10 and 18-20 recite “instructions.” It should read -- machine-readable instructions --.
Claim 11 recites “an automated artificial intelligence (AI)-based process.” It should read -- an artificial intelligence (AI)-based automated process --.
Claim 11 recites “the automated process.” It should read -- the AI-based automated process --.
Claim 11 recites “the process components.” It should read -- the one or more process components --.
Claim 11 recites “the sets of metrics.” It should read -- the one or more sets of metrics --.
Claim 11 recites “the process.” It should read -- the AI-based automated process --.
Claim 12 recites “the respective step outputs of each.” It should read -- the respective step output for
Claims 13 and 14 recite “the component identification tools.” It should read -- the respective component identification tools --.
Claim 17 recites “[a] non-transitory computer-readable storage medium comprising.” It should read -- A non-transitory computer-readable storage medium storing --.
Claim 17 recites “an Al-based process.” It should read -- an artificial intelligence (AI)-based automated process --.
Claim 17 contains a typographical error: “the or more sub-processes” should read -- the one or more sub-processes --.
Claim 18 recites “the sub-processes.” It should read -- the one or more sub-processes --.
Claims 19 and 20 contain a typographical error: “the component identification tools” should read -- the component identification tool --.
Claim 20 contains a typographical error: “further comprise” should read -- further comprising --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 12, and 16 recite the limitation “the sub-processes.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the at least one sub-process” for the purpose of further examination.
Claims 13-15 depend on Claim 11. Therefore, Claims 13-15 suffer the same deficiency as Claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0357543 (hereinafter “Brown”).

As per Claim 11, Brown discloses:
A method of monitoring an automated artificial intelligence (Al)-based process comprising:
receiving process monitoring instructions for the Al-based automated process wherein the automated process includes at least one sub-process that implements one or more process components (paragraph [0068], “A second task can be loading in a file of scripted [wherein the automated process includes at least one sub-process that implements one or more process components].”; paragraph [0162], “The independent processes can include a watchman service configured to monitor to see if any of 1) when failures occur in any of the other independent processes and 2) when any of the other independent processes exit, and then to tell all of the independent processes that were participating in that training to exit the training session that they were cooperating in [receiving process monitoring instructions for the Al-based automated process].”);
identifying the process components by employing respective component identification tools (paragraph [0142], “In a fourth step 908, the method includes determining with the assessor module when each AI model of the one or more AI models is sufficiently trained on a concept of the one or more concepts or the mental model in its entirety by measuring the training accuracy of the AI model over time [identifying the process components by employing respective component identification tools].”);
selecting one or more sets of metrics, wherein each set of metrics corresponds to attributes of a respective process component of the one or more process components (paragraph [0144], “In a fourth step 928, the method includes establishing a percent improvement in the training data buffer, the testing data buffer, or both the training data buffer and the testing data buffer over time by way of analyzing the multiple training-episode windows [selecting one or more sets of metrics, wherein each set of metrics corresponds to attributes of a respective process component of the one or more process components]. In a fifth step 930, the method includes calculating the percent improvement between the windows for the one or more data buffers when successively rolling from window to window.”);
collecting values associated with the sets of metrics during an execution of the Al-based automated process (paragraph [0144], “In a fourth step 928, the method includes establishing a percent improvement in the training data buffer, the testing data buffer, or both the training data buffer and the testing data buffer over time by way of analyzing the multiple training-episode windows for each AI model of the one or more AI models. In a fifth step 930, the method includes calculating the percent improvement between the windows for the one or more data buffers when successively rolling from window to window [collecting values associated with the sets of metrics during an execution of the Al-based automated process].”); and
generating an introspection output for the process, the introspection output including a respective step output for each of the at least one sub-process, the respective step output including the values (paragraph [0144], “In a sixth step 932, the method includes displaying with a graphing module a training graph for each AI model of the one or more AI models [generating an introspection output for the process] using the training data from the training data buffer, the testing data from the testing data buffer, or the training data together with the testing data, wherein the training accuracy is expressed in the training graph as a function of training episodes [the introspection output including a respective step output for each of the at least one sub-process, the respective step output including the values].”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0357543 (hereinafter “Brown”) in view of US 2012/0016701 (hereinafter “Narendra”).

As per Claim 1, Brown discloses:
An artificial intelligence (Al)-based automated process monitoring system comprising:
at least one processor (Figure 12: 920);
a non-transitory processor readable medium (Figure 12: 930) storing machine-readable instructions that cause the at least one processor to:
access code associated with an Al-based automated process that includes one or more sub-processes that implement at least one process component wherein the process produces a detectable output (paragraph [0068], “A second task can be loading in a file of scripted code in a programming language to help define 1) a topology of processing nodes in the AI model, 2) a layout of the concepts making up the AI model, and 3) a selection of an appropriate learning algorithm for the AI model (emphasis added).”; paragraph [0142], “In a third step 906, the method includes training with the learner module each AI model of the one or [access code associated with an Al-based automated process that includes one or more sub-processes that implement at least one process component wherein the process produces a detectable output].”);
automatically identify the at least one process component via a component identification tool (paragraph [0142], “In a fourth step 908, the method includes determining with the assessor module when each AI model of the one or more AI models is sufficiently trained on a concept of the one or more concepts or the mental model in its entirety by measuring the training accuracy of the AI model over time [automatically identify the at least one process component via a component identification tool].”);
retrieve one or more metrics associated with the at least one process component, the metrics correspond to respective attributes of the at least one process component during an implementation of the process (paragraph [0144], “In a fourth step 928, the method includes establishing a percent improvement in the training data buffer, the testing data buffer, or both the training data buffer and the testing data buffer over time by way of analyzing the multiple training-episode windows for each AI model of the one or more AI models. In a fifth step 930, the method includes calculating the percent improvement between the windows for the one or more data buffers when successively rolling from window to window [retrieve one or more metrics associated with the at least one process component, the metrics correspond to respective attributes of the at least one process component during an implementation of the process].”);
parse the code associated with the at least one process component (paragraph [0157], “The file is sent to the AI-model service and then the AI-model service applies the AI compiler, which uses a library with executables to compile the scripted code and parse through the scripted code to detect errors in the syntax of the code, etc. [parse the code associated with the at least one process component]”); and
generate an introspection output for the process, the introspection output including a respective step output for each of the one or more sub-processes, the respective step output including the values (paragraph [0144], “In a sixth step 932, the method includes displaying with a graphing module a training graph for each AI model of the one or more AI models [generate an introspection output for the process] using the training data from the training data buffer, the testing data from the testing data buffer, or the training data together with the testing data, wherein the training accuracy is expressed in the training graph as a function of training episodes [the introspection output including a respective step output for each of the one or more sub-processes, the respective step output including the values].”).
Brown does not explicitly disclose:
collect values of the one or more metrics via parsing the code.
However, Narendra discloses:
collect values of one or more metrics via parsing code (paragraph [0044], “Code parser 222 parses the file and deltas (differences) and metrics analyzer 224 computes a set of metrics and stores the set of metrics in a data store, such as repository 202 [collect values of one or more metrics via parsing code]. Metrics analyzer 224 also uses historical work item data available in the repository to compute the expertise of the developer associated with a changed file and further for the work item as a whole.”; paragraph [0045], “The set of metrics may be one or more metrics, for example, lines of code defining non-commented lines of code, cyclomatic complexity used to measure a number of linearly-independent paths through a program unit (a measure of an amount of decision logic in a single software module), fan-out representing a number of other functions being called from a given program unit, number of methods representing a number of methods in a class including public, private and protected methods, and a number of deltas representing a contiguous block of code updates (added, changed or deleted).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Narendra into the teaching of Brown to include “collect values of the one or more metrics via parsing the code.” The modification would be obvious because one of ordinary skill in the art would be motivated to analyze the complexity of change and the effort required for a software system (Narendra, paragraph [0046]).

As per Claim 2, the rejection of Claim 1 is incorporated; and Brown further discloses:
wherein the at least one component includes a plurality of process components wherein each of the plurality of process components is associated with a respective set of metrics (paragraph [0144], “In a fourth step 928, the method includes establishing a percent improvement in the training data buffer, the testing data buffer, or both the training data buffer and the testing data buffer over time by way of analyzing the multiple training-episode windows .

As per Claim 3, the rejection of Claim 2 is incorporated; and Brown further discloses:
select one of the respective set of metrics associated with the at least one process component (paragraph [0144], “In a fourth step 928, the method includes establishing a percent improvement in the training data buffer, the testing data buffer, or both the training data buffer and the testing data buffer over time by way of analyzing the multiple training-episode windows for each AI model of the one or more AI models. In a fifth step 930, the method includes calculating the percent improvement between the windows for the one or more data buffers when successively rolling from window to window.”).

As per Claim 4, the rejection of Claim 1 is incorporated; and Brown further discloses:
wherein the component identification tool includes a component-specific wrapper Application Programming Interface (API) (paragraph [0056], “The API load balancer 705 can be configured to distribute the API requests among multiple processes wrapped in their own containers running in a containerization platform, such as a Docker-type network.”).

As per Claim 5, the rejection of Claim 1 is incorporated; and Brown further discloses:
execute code that includes access functions that collect the values of the one or more metrics, wherein the access functions are based on the at least one process component (paragraph [0142], “In a fourth step 908, the method includes determining with the assessor .

As per Claim 7, the rejection of Claim 1 is incorporated; and Brown further discloses:
receive output values from explicitly configured functions in the code, wherein the output values correspond to the values of the metrics (paragraph [0144], “In a fourth step 928, the method includes establishing a percent improvement in the training data buffer, the testing data buffer, or both the training data buffer and the testing data buffer over time by way of analyzing the multiple training-episode windows for each AI model of the one or more AI models. In a fifth step 930, the method includes calculating the percent improvement between the windows for the one or more data buffers when successively rolling from window to window.”).

As per Claim 8, the rejection of Claim 1 is incorporated; and Brown further discloses:
enable display of code that generates the introspection output (paragraph [0144], “In a sixth step 932, the method includes displaying with a graphing module a training graph for each AI model of the one or more AI models using the training data from the training data buffer, the testing data from the testing data buffer, or the training data together with the testing data, wherein the training accuracy is expressed in the training graph as a function of training episodes.”).

.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Narendra as applied to Claim 1 above, and further in view of US 2007/0027985 (hereinafter “Ramany”).

As per Claim 6, the rejection of Claim 1 is incorporated; and the combination of Brown and Narendra does not explicitly disclose:
monitor one or more rule events fired by one or more process rules during an execution of the process; and
collect the values of the one or more metrics based on the rule events.
However, Ramany discloses:
monitor one or more rule events fired by one or more process rules during an execution of a process (paragraph [0012], “The performance analysis tool applies a rule base against the collected metrics and the optional user indication (collectively hereinafter referred to as metrics). Each rule is associated with one or more of the metrics. For each associated metric, the rule specifies a value (threshold) and a relationship (such as "is less than," "equals" or "exceeds") to the threshold. For each rule that "fires," i.e., for each rule whose measured metric(s) has(have) the specified relationship(s) to the threshold(s), the tool provides an output that includes: an indication of the importance of the rule, a suggested action to alleviate the problem that caused the rule to fire and an optional explanation of the rule.”); and
collect values of one or more metrics based on the rule events (paragraph [0026], “The performance analysis tool applies a rule base against the collected metrics. Each rule has one or more threshold values.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ramany into the combined teachings of Brown and Narendra to include “monitor one or more rule events fired by one or more process rules during an execution of the process; and collect the values of the one or more metrics based on the rule events.” The modification would be obvious because one of ordinary skill in the art would be motivated to analyze metrics from a software system and generate recommendations for resolving actual or anticipated performance problems (Ramany, paragraph [0010]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Narendra as applied to Claim 1 above, and further in view of US 2014/0100846 (hereinafter “Haine”).

As per Claim 9, the rejection of Claim 1 is incorporated; and the combination of Brown and Narendra does not explicitly disclose:
access a predetermined template that includes natural language content conveying the values of the one or more metrics.
However, Haine discloses:
access a predetermined template that includes natural language content conveying values of one or more metrics (paragraph [0174], “FIG. 14 is a block diagram of an .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haine into the combined teachings of Brown and Narendra to include “access a predetermined template that includes natural language content conveying the values of the one or more metrics.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide efficient techniques for monitoring important metric conditions within large collections of data (Haine, paragraph [0042]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Narendra as applied to Claim 1 above, and further in view of US 2007/0005297 (hereinafter “Beresniewicz”).

As per Claim 10, the rejection of Claim 1 is incorporated; and the combination of Brown and Narendra does not explicitly disclose:
compare the values of the metrics to predetermined thresholds; and
generate alerts based on the comparisons of the values.
However, Beresniewicz discloses:
compare values of metrics to predetermined thresholds (paragraph [0001], “FIG. 1 illustrates a fixed threshold 100 that has been set to value 75 for a metric (e.g. disk reads per second) whose measured value normally varies in a sinusoidal manner depending on the hour of the day, as shown by line 101. Systems using a fixed threshold make simple arithmetic comparison of current metric value against the fixed threshold and alert administrators when the threshold is exceeded (over or under, depending on metric semantics).”); and
generate alerts based on the comparisons of the values (paragraph [0001], “FIG. 1 illustrates a fixed threshold 100 that has been set to value 75 for a metric (e.g. disk reads per second) whose measured value normally varies in a sinusoidal manner depending on the hour of the day, as shown by line 101. Systems using a fixed threshold make simple arithmetic comparison of current metric value against the fixed threshold and alert administrators when the threshold is exceeded (over or under, depending on metric semantics).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Beresniewicz into the combined teachings of Brown and Narendra to include “compare the values of the metrics to predetermined thresholds; and generate alerts based on the comparisons of the values.” The modification would be obvious because one of ordinary skill in the art would be motivated to detect and manage performance issues in complex software systems by applying thresholds that are fixed, against system-specific metric values that are collected over time (Beresniewicz, paragraph [0001]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of US 2011/0093418 (hereinafter “Kwok”).

As per Claim 12, the rejection of Claim 11 is incorporated; and Brown does not explicitly disclose:
generating within the introspection output, a summary which provides a final output based on the respective step outputs of each of the at least one sub-process.
However, Kwok discloses:
generating within an introspection output, a summary which provides a final output based on respective step outputs of each of at least one sub-process (paragraph [0032], “The AI time machine is a task engine and it has user friendly interface functions that do tasks for the user. All the user has to do is type out the 7 tasks individually into the AI time machine and the software will generate the desired output as quickly as possible.”; paragraph [0464], “Next, the user gives a third task, "calculate what these lifeforms are and give facts about them", this task will be directed to the specialists and the specialists is using the AI time machine to process the task. The AI time machine might output a short summary of the lifeforms. The specialist will read the summary and output 2 sentences to the user, explaining what the lifeforms are and facts about the lifeform.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kwok into the teaching of Brown to include “generating within the introspection output, a summary which provides a final output based on the respective step outputs of each of the at least one sub-process.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide a short summary of a task output for a user (Kwok, paragraph [0464]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of US 2004/0056908 (hereinafter “Bjornson”).

As per Claim 13, the rejection of Claim 11 is incorporated; and Brown does not explicitly disclose:
downloading a library that includes at least the component identification tools.
However, Bjornson discloses:
downloading a library that includes at least component identification tools (paragraph [0029], “Multiple copies of components are stored in the component library 30 and these components are downloaded from the component library 30 when the worker computer(s) 50 pick up tasks from a central task list.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bjornson into the teaching of Brown to include “downloading a library that includes at least the component identification tools.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a user to select components from a library of components (Bjornson, paragraph [0013]).

As per Claim 14, the rejection of Claim 13 is incorporated; and Brown further discloses:
including wrapper application programming interfaces (APIs) specific to a respective process component of the one or more process components as the component identification tools (paragraph [0056], “The API load balancer 705 can be configured to .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of US 2005/0289506 (hereinafter “Renner”).

As per Claim 15, the rejection of Claim 11 is incorporated; and Brown does not explicitly disclose:
conversion of a textual manual into an executable set of instructions.
However, Renner discloses:
conversion of a textual manual into an executable set of instructions (paragraph [0024], “In that respect it is desirable if the inserted instruction occurs in the form of a virtual instruction or an instruction in plain text which subsequently with computer support the user can convert into a real, executable program instruction.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Renner into the teaching of Brown to include “conversion of a textual manual into an executable set of instructions.” The modification would be obvious because one of ordinary skill in the art would be motivated to produce a program code which can be executed on a computer (Renner, paragraph [0030]).

As per Claim 16, the rejection of Claim 15 is incorporated; and Brown further discloses:
wherein the sub-processes include structural analysis of a textual manual, semantic analysis of textual content in the textual manual, obtaining domain specific knowledge, retrieving logic, generating process flow based on the logic and the domain specific knowledge and platform-specific code generation (paragraph [0175], “The AI compiler module 222 automates conversion and compiling of the pedagogical programming language describing the problem (main concept) and sub-concepts factoring into the problem. Each statement recited in the code of the pedagogical programming language program submitted to the AI engine can be complied into a structured data object's defined fields, which can later be generated and instantiated into its own sub-concept node by the architect module 326.”). [Examiner’s Remarks: Note that Brown discloses an AI compiler. Thus, one of ordinary skill in the art would readily comprehend that the AI compiler would perform structural analysis, perform semantic analysis, obtain domain specific knowledge, retrieve logic, generate process flow, and generate platform-specific code.]

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Narendra as applied to Claim 17 above, and further in view of US 2011/0093418 (hereinafter “Kwok”).

As per Claim 18, the rejection of Claim 17 is incorporated; and the combination of Brown and Narendra does not explicitly disclose:
generate within the introspection output, a summary which provides a final output based on the respective step outputs of each of the sub-processes.
However, Kwok discloses:
generate within an introspection output, a summary which provides a final output based on respective step outputs of each of sub-processes (paragraph [0032], “The AI time machine is a task engine and it has user friendly interface functions that do tasks for the user. All the user has to do is type out the 7 tasks individually into the AI time machine and the software will generate the desired output as quickly as possible.”; paragraph [0464], “Next, the user gives a third task, "calculate what these lifeforms are and give facts about them", this task will be directed to the specialists and the specialists is using the AI time machine to process the task. The AI time machine might output a short summary of the lifeforms. The specialist will read the summary and output 2 sentences to the user, explaining what the lifeforms are and facts about the lifeform.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kwok into the combined teachings of Brown and Narendra to include “generate within the introspection output, a summary which provides a final output based on the respective step outputs of each of the sub-processes.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide a short summary of a task output for a user (Kwok, paragraph [0464]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Narendra as applied to Claim 17 above, and further in view of US 2004/0056908 (hereinafter “Bjornson”).

“process monitoring instructions,” but the combination of Brown and Narendra does not explicitly disclose:
download process monitoring instructions in a library that includes at least the component identification tools.
However, Bjornson discloses:
download a library that includes at least component identification tools (paragraph [0029], “Multiple copies of components are stored in the component library 30 and these components are downloaded from the component library 30 when the worker computer(s) 50 pick up tasks from a central task list.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bjornson into the combined teachings of Brown and Narendra to include “download process monitoring instructions in a library that includes at least the component identification tools.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a user to select components from a library of components (Bjornson, paragraph [0013]).

As per Claim 20, the rejection of Claim 19 is incorporated; and Brown further discloses:
include wrapper application programming interfaces (APIs) specific to a respective process component of the at least one process component as the component identification tools (paragraph [0056], “The API load balancer 705 can be configured to distribute the API requests among multiple processes wrapped in their own containers running in a containerization platform, such as a Docker-type network.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2017/0213156 (hereinafter “Hammond”) discloses artificial intelligence (“AI”) systems having multiple independent processes on a cloud-based platform configured to scale.
US 2020/0104911 (hereinafter “Suvajac”) discloses dynamically monitoring and profile exchanging of data between network-connected devices and systems within an enterprise environment.
US 2020/0125722 (hereinafter “Iyer”) discloses supervising the execution of AI programs to prevent adverse operating conditions.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/Qing Chen/
Primary Examiner, Art Unit 2191